                            Case 18-35304 Document 12 Filed in TXSB on 10/11/18 Page 1 of 2

 Fill in this information to identify the case:

 Debtor name          Square Melons, Inc

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)              18-35304
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Ascentium Capital                             Describe debtor's property that is subject to a lien                  $27,152.92               $27,152.92
        Creditor's Name                               1.66 cu ft Compact Fridge with Freezer Black
                                                      Duracabinet Pro II 6-piece Garage Storage
                                                      5' x 8' Acryllic Signage
                                                      Kiddie Pro KID466204 Tri-class Dry Chemical
                                                      Fire Extinguisher - 10 lbs.
                                                      9' Commercial Doors with Frame and
        PO Box 301593                                 Installation - Le
        Dallas, TX 75303-1593
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        4/27/2016                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        9512
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Ascentium Capital                             Describe debtor's property that is subject to a lien                  $42,512.28               $21,616.15
        Creditor's Name                               Tripp Lite SRW9U Wall Mount Server Rack
                                                      Cabinet
                                                      Computer Monitor Mount (Generic)
                                                      TV Mount (Generic)
                                                      Schlage FE595 Oil Rubbed Bronze Keypad
                                                      Door Lock
                                                      Schlage F40ACC613 Privacy Oil Rubbed
                                                      Bronze Door Lock
        PO Box 301593                                 Generic Mechanical High Strenght
        Dallas, TX 75303-1593
        Creditor's mailing address                    Describe the lien




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                            Case 18-35304 Document 12 Filed in TXSB on 10/11/18 Page 2 of 2

 Debtor       Square Melons, Inc                                                                       Case number (if know)      18-35304
              Name

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.3    Benchmark Auto                                Describe debtor's property that is subject to a lien                      $73,275.60           $76,400.00
        Creditor's Name                               2001 Acura NFX Targa 13,000 used as a
        4455 LBJ Freeway Suite                        marketing tool.
        1200
        Dallas, TX 75244
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        06/24/2017                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        7361
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $142,940.80

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Safeer Hassan
         6107 Baron Hill Lane                                                                                  Line   2.1
         Sugar Land, TX 77479




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
